Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable medium could be a signal per se. (see [178] PG PUB. Examiner suggests including non-transitory. 
Claim Objections
Claim 24 is objected to because of the following informalities:  “the at least one candidate electronic device” does not have antecedent support. It appears claim 24 should depend from claim 23  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  “the angle difference less than…” does not have antecedent support. It appears claim 29 should depend from claim 28 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horowitz et al (2018/0032144) hereinafter, Horowitz.

In regards to claim 1, Horowithz teaches a method for determining an electronic device, comprising:
 acquiring a recognition result by recognizing a first action performed by an operating object through a first electronic device (fig. 1 (106/102/104) and 114); and 

    PNG
    media_image1.png
    588
    802
    media_image1.png
    Greyscale

determining a second electronic device which is controllable by the first electronic device according to the recognition result [150-151].

    PNG
    media_image2.png
    608
    865
    media_image2.png
    Greyscale


In regards to 17, Horowitz teaches a computer system, comprising (abstract): one or more processors (fig. 1B (132)); and 

    PNG
    media_image3.png
    634
    784
    media_image3.png
    Greyscale

a memory having stored thereon one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to acquire a recognition result by recognizing a first action performed by an operating object through a first electronic device [092-101]; and
 determine a second electronic device which is controllable by the first electronic device according to the recognition result [150-0155].


In regards to claim 18, Horowitz teaches a computer-readable storage medium having stored thereon executable instructions which, when executed by a processor, (fig. 1B (132));  cause the processor to: acquire a recognition result by recognizing a first action (fig. 1 (106/102/104) and 114); performed by an operating object through a first electronic device [092-101];; and determine a second electronic device which is controllable by the first electronic device according to the recognition result. [150-0155].
7.	In regards to claim 19, Horowitz teaches computer system according to claim 17, further comprising: a signal transmitter configured to transmit a signal to the second electronic device which is controllable.(fig. 13 (1330))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3, 7, 20-23, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowithz in view of Kim et al (2019/0019515) hereinafter, Kim.

In regards to claim 2, Horowitz fails to expressly teach the method according to claim 1, wherein determining a second electronic device which is controllable by the first electronic device comprises: determining at least one candidate electronic device which is controllable by the first electronic device. 
	However, Kim teaches wherein determining a second electronic device which is controllable by the first electronic device comprises: determining at least one candidate electronic device which is controllable by the first electronic device (fig. 1 10, 20, etc., abstract, [12-26])
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Horowitz to further include wherein determining a second electronic device which is controllable by the first electronic device comprises: determining at least one candidate electronic device which is controllable by the first electronic device as taught by Kim in order to provide an optimum control process [009-0012]
	Therefore, Horowitz
determining a coordinate origin [0252] Horowitz (fig. 12 (determine 1st and 2nd body coordinate points) Kim; 

determining a second position vector starting from the coordinate origin and ending with a position at which the operating object is located after the operating object performs a second action (fig. 13 determine vectors) Kim; and 
determining the second electronic device from the at least one candidate electronic device based on the at least one first position vector and the second position vector [0080-0081] Kim.

In regards to claim 3, Horowitz in view of Kim teaches the method according to claim 2, wherein determining the second electronic device from the at least one candidate electronic device comprises: determining at least one first angle formed by all of the at least one first position vector and the same coordinate axis [0065-0070] Kim; determining a second angle formed by the second position vector and the same coordinate axis [0068] Kim; calculating an angle difference between each of the at least one first angle and the second angle to obtain corresponding at least one angle difference (fig. 7 direction difference) Kim; and in a case that there is an angle difference in the at least one angle difference which is less than or equal to a predetermined angle (fig. 7 angle threshold) Kim, determining an electronic device in 
In regards to claim 7, Horowitz in view of Kim teaches, see rational of claim 2, the method according to claim 1, further comprising: after determining the second electronic device which is controllable by the first electronic device, receiving, by the second electronic device, voice information of a user and making a response to the voice information of the user (figs.12 and 13 voice command) Kim .
13.	In regards to claim 20, Horowitz in view of Kim teaches method according to claim 2, the operating object comprises a human hand, the second action comprises a pointing action, wherein determining a second position vector starting from the coordinate origin and ending with a position at which the operating object is located after the operating object performs a second action comprises: determining a second position vector starting from the coordinate origin and ending with a position at which the human hand is located after the human hand performs the pointing action.(fig. 5 (520 and 514) Horowitz and (figs 12 and 13 command with multiple interactions) Kim
In regards to claim 21, Horowitz in view of Kim teaches, see rational of claim 2, the computer system according to claim 17, wherein the processor is further configured to: determine at least one candidate electronic device which is controllable by the first electronic device; determine a coordinate origin; determine at least one first position vector corresponding to each of the at least one candidate electronic device, and the at least one first position vector starts from the coordinate origin and ends with a position 
In regards to claim 22, Horowitz in view of Kim teaches, see rational of claim 2, teaches the computer system according to claim 17, wherein the processor is further configured to: determine a second position vector starting from the coordinate origin and ending with a position at which a human hand is located after the human hand performs a pointing action (figs 5 and 6 to-0t.[0065-0075] Kim
In regards to claim 23, Horowitz in view of Kim teaches, see rational of claim 2, teaches computer system according to claim 17, wherein, the processor is further configured to: determine at least one first angle formed by all of the at least one first position vector and the same coordinate axis; determine a second angle formed by the second position vector and the same coordinate axis; calculate an angle difference between each of the at least one first angle and the second angle to obtain corresponding at least one angle difference; and in a case that there is an angle difference in the at least one angle difference which is less than or equal to a predetermined angle, determine an electronic device in the at least one candidate electronic device, which corresponds to the angle difference less than or equal to the 
In regards to claim 26, Horowitz in view of Kim teaches, see rational of claim 2, teaches computer-readable storage medium according to claim 18, wherein the processor is further configured to: determine at least one candidate electronic device which is controllable by the first electronic device; determine a coordinate origin; determine at least one first position vector corresponding to each of the at least one candidate electronic device, and the at least one first position vector starts from the coordinate origin and ends with a position of the candidate electronic device itself; determine a second position vector starting from the coordinate origin and ending with a position at which the operating object is located after the operating object performs a second action; and determine the second electronic device from the at least one candidate electronic device based on the at least one first position vector and the second position vector. (fig. 13 determine vectors)[0080-0088] Kim [111, 141-0150] Horowitz.
In regards to claim 27, Horowitz in view of Kim teaches, see rational of claim 2, teaches computer-readable storage medium according to claim 18, wherein the processor is further configured to: determine a second position vector starting from the coordinate origin and ending with a position at which a human hand is located after the human hand performs a pointing action. (figs 5 and 6 to-0t.[0065-0075] Kim
In regards to claim 28, Horowitz in view of Kim teaches, see rational of claim 2, teaches computer-readable storage medium according to claim 18, wherein the ,
Allowable Subject Matter
Claims 4-6, 24-25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT SITTA/Primary Examiner, Art Unit 2694